Citation Nr: 1416928	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-11 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from November 1958 to August 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted entitlement to service connection for depressive disorder, effective December 19, 2000.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran's depression has been service-connected as related to the pain caused by his service-connected lumbar spine disability.  At his most recent VA examination, provided in March 2011, the Veteran noted that he was not receiving treatment for his depressive disorder; however, it was noted that the Veteran had ongoing treatment for a variety of medical issues causing him pain, including his lumbar spine disability.  These records are not part of the claims file, and it is not entirely clear whether the treatment has been provided by VA or by private physicians.  These records may be helpful in revealing symptoms associated with the pain due to his lumbar spine disability.  As such, on remand, VA should attempt to obtain these records.

As noted above, the Veteran's most recent VA examination was provided in March 2011, three years ago.  There is no evidence in the claims file to provide a current picture of the impairment due to his service-connected depressive disorder since that time.  As such, the Board finds that the Veteran should be provided with a VA examination to determine the current nature and severity of his service-connected depressive disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Take the necessary steps to obtain all VA and private records pertaining to treatment of the Veteran's back and associated neurological abnormalities in accordance with 38 C.F.R. § 3.159.  If additional information and/or authorization is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected depressive disorder.  The claims folder, this remand, and any virtual VA or VBMS records must be made available to and reviewed by the examiner and this should be noted.

The examiner should address the level of social and occupational impairment caused by his service-connected depressive disorder, and assign a global assessment of functioning (GAF) score.  To the extent possible, the manifestations of the service-connected depressive disorder should be distinguished from those of any other mental disorder found to be present.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.Reasons should be given for all opinions.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


